
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 951
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Brown of South
			 Carolina (for himself, Mr. Davis of
			 Illinois, Ms. Ginny Brown-Waite of
			 Florida, Mr. Conaway,
			 Mr. Kingston,
			 Mr. Carter,
			 Mr. Duncan,
			 Mr. Barrett of South Carolina,
			 Mr. Inglis,
			 Mr. Rogers of Kentucky,
			 Mr. Bachus,
			 Mr. Jones,
			 Mr. Lamborn,
			 Mr. Franks of Arizona,
			 Mr. Shimkus,
			 Mr. Scalise,
			 Mr. Moran of Kansas,
			 Mr. Sam Johnson of Texas, and
			 Mr. Souder) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the symbols and traditions of Christmas should be
		  protected for use by those who celebrate Christmas.
	
	
		Whereas Christmas is a national holiday celebrated on
			 December 25; and
		Whereas the Framers intended that the First Amendment of
			 the Constitution, in prohibiting the establishment of religion, would not
			 prohibit any mention of religion or reference to God in civic dialog: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of the symbols
			 and traditions of Christmas;
			(2)strongly disapproves of attempts to ban
			 references to Christmas; and
			(3)expresses support for the use of these
			 symbols and traditions by those who celebrate Christmas.
			
